                     Case 3:20-cv-05980-MW-MJF Document 1038 Filed 05/03/21 Page 1 of 3

                           IN RE: SKANSKA USA CIVIL SOUTHEAST, INC. AND
                             SKANSKA USA, INC. EXONERATION FROM OR
                           LIMITATION OF LIABILITY DIRECT FILING SHORT
                                              FORM1
                          Authorized by Order of the Court, Civil Action No. 3:20-cv-05980-RV-MJF, DOC. No. 7.
    JUDGE ROGER VINSON
                CLAIM IN LIMITATION--JOINDER IN CLAIM AND MASTER ANSWER— DIRECT
                PROPERTY DAMAGE CLAIM - INTERVENTION AND JOINDER IN MASTER
                COMPLAINTS – CLAIMANT PROFILE FORM
     By submitting this document, I am asserting a claim in In re Skanska USA Civil Southeast Inc. and Skanska USA, Inc., as Owners
     of the Barge KS 5531 Praying for Exoneration From or Limitation of Liability, Case No. 3:20-cv-05980-RV-MJF; 1 adopt and
     incorporate the Master Answer [DOC. 67] and/or intervene into, join, and otherwise adopt the Master Claim [DOC. 59]


     Last Name                                         First Name                                  Middle Name/Maiden            Suffix

     Creel                                             Jefferson                                   J
     Phone Number                                                                  E-Mail Address

     601-941-9775                                                                  Jcreel@bellsouth.net
     Address                                                                       City / State / Zip

     612 SilverShore Drive                                                         Pensacola, FL, 32507
     Name of Property Owner(s)                                                     Type of Property (Residence/Business/Other)
     Jefferson Creel and Pamela Creel                                              Residential
     Contact Name                                                                  Type of Business if applicable

     Jefferson Creel                                                               N/A
     Physical Address of Damaged/Destroyed Property                                Current Mailing Address of Property Owner

     612 SilverShore Drive                                                         612 SilverShore Drive
     City / State / Zip                                                            City / State / Zip

     Pensacola, FL 32507                                                           Pensacola, FL, 32507
     Attorney Name                                                                 Firm Name
     Thomas F. Gonzalez                                                            Beggs & Lane RLLP
     Address                                                                       City / State / Zip

     501 Commendencia Street                                                       Pensacola, FL, 32502
     Phone Number                                                                  E-Mail Address

     850-469-3309                                                                  tfg@beggslane.com

     See Page 3 - provides a listing for your selection of the involved Construction Barges by Original LLA and Number.




1
 All Limitations proceedings were consolidated before Judge Vinson on February 15, 2021 [DOC. No. 9]. This form should be filed
with the U.S. District Court for the Northern District of Florida, 100 N. Palafox Street, Pensacola, Florida 32502, in Civil Action
No. 3:20-cv-05980.
              Case 3:20-cv-05980-MW-MJF Document 1038 Filed 05/03/21 Page 2 of 3
Claim Type (Please check all that apply):

         X Destroyed or Damaged Physical Property
         □ Other:

Brief Description:

1.   Describe the physical damage to property you are claiming. Provide as much detail as possible as to the physical structures damaged or
     destroyed.



  Property was damaged by a free-floating crane mat owned by Skanska which caused
  physical destruction and damage to the shoreline and pier. This destruction and damage
  caused demolition, repair and replacement expenses and resulted in loss of use,
  unbudgeted expenses, and interest. In an abundance of caution this case is filed in this
  federal court to encompass any assertion that the damage was caused by the
  contemporaneous impact of Skanska construction barge 470027.
  If you checked “other” as your claim type, please describe the injury, as well as how and when it was sustained.

     N/A
By signing this form, Claimant agrees to share the information provided above and any accompanying documents with the
Defendants in Case No. 3:20-cv-05980-RV-MJF.




 Claimant or Attorney Signature

 Thomas F. Gonzalez
 Print Name

 May 3, 2021
 Date
                Case 3:20-cv-05980-MW-MJF Document 1038 Filed 05/03/21 Page 3 of 3


Select the Skanska Construction Barge that impacted your property, if you are uncertain of the identity of the particular
construction barge involved, check “uncertain.”

    Barge #              Case
    □ KS 5531            3:20-cv-5980
    □ 460007             3:20-CV-5981
    □ CBR 758            3:20-RV-5982
    □ KS 6011            3:20-CV-5983
    □ KS 6010            3:20-CV-5984
    □ 470037             3:21-CV-0044
    □ M 8026             3:21-CV-0045
    □ KS 1453            3:21-CV-0047
    □ KS 4004            3:21-CV-0048
    □ KS 4015            3:21-CV-0050
    □ KS 5533            3:21-CV-0051
    □ 460005             3:21-CV-0052
    X 470027             3:21-CV-0053
    □ KS 6013            3:21-CV-0054
    □ 471205             3:21-CV-0055
    □ M8002              3:21-CV-00562
    □ M 8021             3:21-CV-00573
    □ U 1511             3:21-CV-0058
    □ U 1506             3:21-CV-0060
    □ U 1505             3:21-CV-0061
    □ M 8033             3:21-CV-00624
    □ MCD 360            3:21-CV-0063

    □ Uncertain

The actual mechanism of injury in this case, upon information and belief was a wood and
metal crane mat.




2
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00056 [Doc. 1] lists Barge KS 6013, however, the three
attachments [Doc. 1-1, 1-2 and 1-3] concern Barge M 8002.
3
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00057 omits Brown and Adams as potential claimants
impacted by Barge M 8021, however, it is believed the Brown and Adams claimants were impacted by Barge M8021.
4
  The Skanska Exoneration and Limitation Complaint at 3:21-CV-00062 includes Brown and Adams as potential
claimants impacted by Barge M 8033, however, it is believed the Brown and Adams claimants were impacted by Barge
M8021.
